Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 1 of 15 PageID #:259296




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


    IN RE BROILER CHICKEN ANTITRUST
    LITIGATION                                                Case No. 1:16-cv-08637

                                                              Hon. Thomas M. Durkin
    This Document Relates To:
    Independent Purchasing Cooperative, Inc.




     JOINDER TO CERTAIN DEFENDANTS’1 MOTION TO EXCLUDE BID-RIGGING
        CLAIMS FROM THE IN RE BROILERS CONSOLIDATED PROCEEDINGS

          Defendants file this motion to respond to the filing of an amended complaint by DAP

Independent Purchasing Cooperative, Inc. (“IPC”) that improperly seeks to add new “bid-rigging”

claims to this four-year-old case—an issue that is already the subject of Certain Defendants’

Motion to Exclude Bid-Rigging Claims from the In re Broilers Consolidated Proceedings. (Dkt.

3688 (the “Motion to Exclude”).) Specifically, Defendants moved to exclude bid-rigging claims

from consolidation in this matter after four DAPs (the “New DAPs”) filed complaints newly

alleging supposed “Small Bird bid-rigging” claims. Id. As Defendants explained in the Motion

to Exclude, these new allegations had never been part of Plaintiffs’ case, and adding them in at the

eleventh hour would cause significant case management issues, impede the fair and efficient

progress of this litigation, and cause substantial prejudice to Defendants.

          Defendants also noted in the Motion to Exclude that such untimely (and shoe-horned) bid-

rigging claims were unlikely to remain cabined to the four DAPs at issue. (Mot. to Exclude, at 1


1
  Defendants include Agri Stats, Inc., Amick Farms, Case Farms, Foster Farms, George’s, Harrison Poultry, House
of Raeford Farms, Koch Foods, Mar-Jac Poultry, Mountaire Farms, O.K. Foods, Pilgrim’s Pride Corporation,
Perdue, Sanderson Farms, Simmons Foods, Tyson, and Wayne Farms.
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 2 of 15 PageID #:259297




(“While the relief requested in this motion is limited to these four new complaints, this issue is

not.”).) And, indeed, another DAP is now attempting the same bootstrapping. This time, IPC is

attempting to taint—and expand—this case by adding new “bid-rigging” allegations through an

amendment to its existing complaint. (Dkt. 3717.) 2 Specifically, IPC newly alleges that “…where

the price was not based directly or indirectly on price indexes manipulated by Defendants,

Defendants ensured that those prices too were artificially inflated . . . by explicitly rigging the bids

with their supposed competitors.” (Id., ¶ 382.) IPC notably goes even further than the New DAPs

and the DOJ indictment on which the New DAPs’ complaint was based. Namely, it does not limit

its allegations to “Small Birds” or a handful of customers: its complaint seeks to tag all Defendants

with sweeping allegations regarding bids for sales to “restaurants, grocery retailers, purchasing

cooperatives and others who purchased large volumes of broiler chicken products.” (Id., ¶ 383.)

        Such a dramatic expansion would take this four-year-old case backward, when it should be

moving forward. Hundreds of depositions have been taken; millions of pages have been produced;

dozens of third party subpoenas have been sent; and millions of rows of data have been analyzed

by experts with one set of allegations in mind. Plaintiffs cannot change those allegations at the

eleventh hour without causing significant delay and case management issues. What is more, the

reason IPC (and others) are attempting to add bid-rigging claims is the very reason it should be

rejected: they want to “taint” this alleged supply-reduction conspiracy case by insisting that the

indictments of four individuals from two Defendants for alleged bid rigging must mean there are

broader issues in the industry. That case is distinct and should stay separate rather than infect this

case.


2
    IPC’s filing of this amended complaint also does not comport with this Court’s June 12, 2020 order requiring the
    DAPs to collectively file a single consolidated complaint, which DAPs agreed to do by October 9, 2020. (Dkt.
    3700, at 1.)



                                                         2
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 3 of 15 PageID #:259298




       For the reasons discussed in the Motion to Exclude and below, the Court should not allow

IPC—or any Plaintiff—to introduce entirely new claims into this litigation at this late hour.

                                        BACKGROUND

       Nearly four years ago, the original complaint was filed in what would become In re Broiler

Chicken Antitrust Litigation, alleging coordinated supply cuts and manipulation of the Georgia

Dock by certain Defendants. Since then, Defendants have produced over 8 million documents

and the parties have taken more than 220 depositions of Plaintiffs, Defendants, and third parties.

Throughout all this time and activity, and across multiple amended complaints, the allegations at

the heart of this case have remained the same: coordinated supply cuts and manipulation of the

Georgia Dock.

       On June 2, 2020, the DOJ indicted four individuals from two companies. The indictment

focused on a small number of incidents of putative bid-rigging directed at certain “quick-service

restaurants.” This development was not lost on Plaintiffs. Almost immediately, they sprung to

action, seeking again to improperly expand discovery to DOJ related documents, and moving to

compel depositions related to alleged bid-rigging. (Dkt. 3672, 6/25/20 Pls.’ Mem., at 11.) And

on June 12, 2020, the New DAPs brought new claims based on supposed bid rigging, alleging that

the DOJ indictment revealed a conspiracy to rig bids of “Small Birds”—defined as birds

slaughtered between 7 and 9 weeks, weighing less than 4 and ¼ pounds. (Dkt. 3654, Boston

Market Corp. Compl., ¶¶ 4 n.2, 13.) Defendants moved to exclude these new and separate bid-

rigging allegations. That motion remains pending. (Mot. to Exclude.)

       Now, an existing DAP seeks to amend its complaint to add new “bid-rigging claims.”

Unlike the New DAPs’ complaints, these allegations are not limited to Small Birds. Rather, IPC

pleads that the supposedly rigged bids occurred on transactions “…where the price was not based

directly or indirectly on price indexes” involving “large volumes of broiler chicken products,”


                                                 3
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 4 of 15 PageID #:259299




including bids for sales to restaurants, grocery stores, purchasing cooperatives and quick service

restaurants. (Dkt. 3717, ¶¶ 382–84.) IPC’s new broadened allegations of “bid rigging” beyond

“Small Birds” come on the heels of Defendants’ original Motion to Exclude explaining that a

number of Defendants do not even produce Small Birds. 3 The Court should not allow IPC to

drastically expand this case at the eleventh hour.

                                                ARGUMENT

        When a new complaint is filed years after the start of litigation, courts have broad discretion

to ensure the existing case proceeds fairly and efficiently. See Westbrook v. Hahn, 2018 WL

2381971, at *1–2 (S.D. Ind. May 25, 2018) (severing claims filed against lately-joined defendants

because the claims involved were “separate and distinct” from the allegations in plaintiff’s earlier

complaint). Exercising that discretion to sever “separate and distinct,” claims within a single

complaint, or to prohibit those claims’ consolidation in a matter, is appropriate where, as here,

doing so would avoid prejudice and benefit convenience and judicial economy. See, e.g., Allstate

Prop. & Cas. Ins. Co. v. Omega Flex, Inc., 2013 WL 786764, at *3–4 (S.D. Ind. Mar. 1, 2013)

(severing claim where incidents were “distinct and separate” and capable of being resolved

separately); MHG Hotels, LLC v. Studio 78, LLC, 2019 WL 251259, at *1 (S.D. Ind. Jan. 16, 2019)

(citing factors necessary when addressing whether to sever). For the reasons set out more fully in

Defendants’ Motion to Exclude and summarized here, the Court should exercise such discretion

and refuse to allow IPC’s bid-rigging claims into this case.




3
    Specifically, the following Defendants did not produce Small Birds—as defined by New DAPs—during the
    supposed conspiracy period of 2012-2017: Sanderson Farms, Amick Farms, Foster Farms, Peco Foods, and
    Harrison Poultry. Additionally, House of Raeford closed its Small Bird plant in 2012 and has not produced them
    since. (Mot. to Exclude at 12-13, n.10.)



                                                        4
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 5 of 15 PageID #:259300




        First, the bid-rigging claim is a new and factually distinct theory of the case. This new

amended complaint is simply another attempt by Plaintiffs to rewrite history and their allegations

to assert that bid-rigging claims have always been at the “heart” of their case. (Dkt. 3672, 6/25/20

Pls.’ Mem., at 1.) Not so. Indeed, before June 12, 2020, none of the previous 40 complaints

alleged anything close to the “explicit bid rigging” alleged here. Instead, each of those previous

complaints focused on two sets of allegations: supply reduction and manipulation of the Georgia

Dock.

        Second, expanding the case now, at the eleventh hour, would significantly prejudice

Defendants and delay this case. At each and every step of this case—from document requests to

depositions to third party discovery—decisions were made with one scope in mind.                                  To

significantly add to that now, with an entirely new theory of the case, would inevitably result in

even more discovery: more requests for production, more interrogatories, and more subpoenas,

further delaying resolution. As the Court recognized earlier this year, “…the parties have been

conducting discovery according to the terms of [the August 15, 2017 Agreements] for two and a

half years” and now “[d]ocument discovery sought by the three putative classes is largely

complete.” (Dkt. 3520, 3/4/20 Order, at 1, 5). It is too late to go backwards, nor is a “do over”

warranted. Yet, that is precisely what Plaintiffs are asking occur.

        Third, to allow the bid-rigging claim in this litigation would unfairly prejudice Defendants.

The DOJ’s indictment charged four individuals, from two Defendants, based on alleged incidents

with a limited number of customers. But Plaintiffs opportunistically seek to paint all 19 producer

Defendants4 as engaging in the charged conduct, likely hoping that they can save their baseless



4
    In its amended complaint, IPC has also added an additional Defendant family—Keystone Foods LLC and its three
    subsidiaries (collectively “Keystone”). (See Dkt. 3717, ¶¶ 58, 60-62.) IPC’s complaint is the first time that
    Keystone has been named as a defendant in this litigation, and IPC has not yet served Keystone with its complaint.


                                                          5
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 6 of 15 PageID #:259301




claims by improperly relying on innuendo and guilt by association. Indeed, Plaintiffs want to

argue that there must be broader issues in the industry involving nineteen broiler producers and

tens of thousands broiler customers. They have acknowledged this strategy, explaining that they

seek to introduce this evidence as “other bad acts” to show Defendants have a propensity to

conspire. (Dkt. 3672, 6/25/20 Pls.’ Mem., at 9.) There simply is no question that permitting them

to do so would improperly prejudice Defendants. Plaintiffs, including IPC, should not be allowed

to piggyback on the DOJ’s indictment to convert a case about supposed supply reductions and

manipulation of the Georgia Dock into one about bid rigging, which serves no purpose but to

unfairly prejudice Defendants and taint the case they actually pleaded.

                                           CONCLUSION

       Excluding the new bid-rigging claim from this litigation is the most fair and efficient

solution. This does not prejudice any Plaintiffs—these new claims can and should proceed like

any new claim, in a separate proceeding. Moreover, keeping separate cases separate will allow In

re Broiler Chicken Antitrust Litigation to move toward the close of fact discovery and class

certification as planned, while avoiding unfair prejudice and juror confusion regarding the claims

that are, and always have been, a part of the litigation. As such, under its authority to manage this

case pursuant to Rules 16, 21, and 42, this Court should exclude the new bid-rigging claim in the

complaints brought by IPC and the New DAPs—as well as any similar bid-rigging claims other

Plaintiffs may attempt to pursue—from this litigation.




   While Keystone therefore cannot join this filing, counsel for Keystone has informed the undersigned that
   Keystone agrees with the positions taken herein.



                                                    6
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 7 of 15 PageID #:259302




Date: August 6, 2020                    Respectfully submitted,

                                        /s/ Daniel E. Laytin, P.C.
                                        Daniel E. Laytin, P.C. (#6257119)
                                        Christa C. Cottrell, P.C. (#6284749)
                                        Stacy Pepper (#6306726)
                                        KIRKLAND & ELLIS LLP
                                        300 North LaSalle Street
                                        Chicago, IL 60654
                                        (312) 862-2000
                                        dlaytin@kirkland.com
                                        ccottrell@kirkland.com
                                        stacy.pepper@kirkland.com

                                        Counsel for Defendants Sanderson Farms, Inc.;
                                        Sanderson Farms, Inc. (Production Division);
                                        and Sanderson Farms, Inc. (Foods Division)




                                       7
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 8 of 15 PageID #:259303




WEIL GOTSHAL & MANGES LLP                   VENABLE LLP

By: /s/ Carrie C. Mahan                     By: /s/ J. Douglas Baldridge
Carrie C. Mahan (#459802)                   J. Douglas Baldridge (#437678)
Christopher J. Abbott (#1014487)            Lisa Jose Fales (admitted pro hac vice)
2001 M Street N.W., Ste. 600                Danielle R. Foley (admitted pro hac vice)
Washington, D.C. 20036                      Andrew T. Hernacki (admitted pro hac vice)
Telephone: (202) 682-7000                   600 Massachusetts Avenue, NW
Facsimile: (202) 857-0940                   Washington, DC 20001
carrie.mahan@weil.com                       Telephone: (202) 344-4000
christopher.abbott@weil.com                 Facsimile: 202-344-8300
                                            jdbaldridge@venable.com
BAILEY BRAUER PLLC                          ljfales@venable.com
                                            drfoley@venable.com
Clayton E. Bailey (admitted pro hac vice)   athernacki@venable.com
8350 N. Central Expressway, Ste. 206
Dallas, TX 75206                            Attorneys for Defendants Perdue Farms, Inc.
Telephone: (214) 360-7433                   and Perdue Foods LLC
Facsimile: (214) 360-7424
cbailey@baileybrauer.com

EIMER STAHL LLP

Michael L. McCluggage (#01820966)
224 South Michigan Avenue, Ste. 1100
Chicago, IL 60604
Telephone: (312) 660-7665
Facsimile: (312) 692-1718
mmccluggage@eimerstahl.com

Attorneys for Defendant Pilgrim’s Pride
Corporation and Liaison Counsel for
Defendants




                                            8
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 9 of 15 PageID #:259304




By: /s/ John W. Treece                      MAYER BROWN LLP
John W. Treece (#3122889)
1135 West Montana Street                    By: /s/ Carmine R. Zarlenga
Chicago, IL 60614                           Carmine R. Zarlenga (#90784529)
Telephone: (312) 961-7808                   William H. Stallings (admitted pro hac vice)
jtreece@jwtreece.com                        Stephen M. Medlock (admitted pro hac vice)
                                            Oral D. Pottinger (admitted pro hac vice)
ROSE LAW FIRM                               1999 K Street N.W.
                                            Washington, DC 20006
Amanda K. Wofford (admitted pro hac vice)   Telephone: (202) 263-3000
Bourgon Reynolds (admitted pro hac vice)    Facsimile: (202) 263-3300
120 East Fourth Street                      czarlenga@mayerbrown.com
Little Rock, Arkansas 72201                 wstallings@mayerbrown.com
Telephone: (501) 375-9131                   smedlock@mayerbrown.com
Facsimile: (501) 375-1309                   opottinger@mayerbrown.com
awofford@roselawfirm.com
breynolds@roselawfirm.com                   Attorneys for Defendant Foster Farms, LLC and
                                            Foster Poultry Farms, a California Corporation
Attorneys for Defendants Mountaire Farms,
Inc., Mountaire Farms, LLC and Mountaire
Farms of Delaware, Inc.
NOVACK AND MACEY LLP                        PROSKAUER ROSE LLP

By: /s/ Stephen Novack                      By: /s/ Christopher E. Ondeck
Stephen Novack                              Christopher E. Ondeck (admitted pro hac vice)
Stephen J. Siegel                           Stephen R. Chuk (admitted pro hac vice)
Christopher S. Moore                        1001 Pennsylvania Ave., N.W., Ste 600 South
100 North Riverside Plaza                   Washington, DC 20004
Chicago, IL 60606                           Telephone: (202) 416-6800
Telephone: (312) 419-6900                   Facsimile: (202) 416-6899
Facsimile: (312) 419-6928                   condeck@proskauer.com
snovack@novackmacey.com                     schuk@proskauer.com
ssiegel@novackmacey.com
cmoore@novackmacey.com                      Attorneys for Wayne Farms LLC

Attorneys for Defendants Koch Foods
Incorporated, JCG Foods of Alabama LLC,
JCG Foods of Georgia LLC and Koch Meat
Co., Inc.




                                            9
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 10 of 15 PageID #:259305




VEDDER PRICE P.C.                             KUTAK ROCK LLP

By: /s/ Gregory G. Wrobel                     By: /s/ John P. Passarelli
Gregory G. Wrobel (#3122900)                  John P. Passarelli (admitted pro hac vice)
222 N. LaSalle Street                         James M. Sulentic (admitted pro hac vice)
Chicago, IL 60601                             1650 Farnam Street
Telephone: (312) 609-7722                     Omaha, NE 68102
Facsimile: (312) 609-5005                     Telephone: (402) 346-6000
gwrobel@vedderprice.com                       Facsimile: (402) 346-1148
                                              john.passarelli@kutakrock.com
JORDAN PRICE WALL GRAY JONES &                james.sulentic@kutakrock.com
CARLTON, PLLC
                                              J.R. Carroll (admitted pro hac vice)
Henry W. Jones, Jr. (admitted pro hac vice)   Jeffrey M. Fletcher (admitted pro hac vice)
1951 Clark Avenue                             234 East Millsap Road, Ste 200
Raleigh, NC 27605                             Fayetteville, AR 72703-4099
Telephone: (919) 828-2501                     Telephone: (479) 973-4200
Facsimile: (919) 834-8447                     Facsimile: (479) 973-0007
hjones@jordanprice.com                        jr.caroll@kutakrock.com
                                              Jeffrey.fletcher@kutakrock.com
Attorneys for Defendant House of Raeford
Farms, Inc.                                   Kimberly M. Hare (#6323326)
                                              One South Wacker Drive, Ste 2050
                                              Chicago, IL 60606-4614
                                              Telephone: (312) 602-4100
                                              Facsimile: (312) 602-4101
                                              kimberly.hare@kutakrock.com

                                              Attorneys for Defendants O.K. Foods, Inc.,
                                              O.K. Farms, Inc., and O.K. Industries, Inc.




                                              10
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 11 of 15 PageID #:259306




STINSON LLP                                   EDWARD C. KONIECZNY LLC

By: /s/ William L. Greene                     By: /s/ Edward C. Konieczny
William L. Greene (admitted pro hac vice)     Edward C. Konieczny (admitted pro hac vice)
Peter J. Schwingler (admitted pro hac vice)   400 Colony Square, Ste 1501
Kevin P. Kitchen (admitted pro hac vice)      1201 Peachtree Street, NE
50 South Sixth Street, Ste 2600               Atlanta, GA 30361
Minneapolis, MN 55402                         Telephone: (404) 380-1430
Telephone: (612) 335-1500                     Facsimile: (404) 382-6011
william.greene@stinson.com                    ed@koniecznylaw.com
peter.schwingler@stinson.com
kevin.kitchen@stinson.com                     SMITH, GAMBRELL & RUSSELL, LLP

J. Nicci Warr                                 David C. Newman (admitted pro hac vice)
7700 Forsyth Blvd., Suite 1100                W. Parker Sanders (admitted pro hac vice)
St. Louis, MO 63105                           1230 Peachtree Street, N.E.
Telephone: (314) 259-4570                     Promenade, Ste 3100
nicci.warr@stinson.com                        Atlanta, GA 30309
                                              Telephone: (404) 815-3500
SUGAR FELSENTHAL GRAIS &                      Facsimile: (404) 815-3509
HELSINGER LLP                                 dnewman@sgrlaw.com
                                              psanders@sgrlaw.com
John C. Martin
30 N. LaSalle Street, Ste 3000                James L. Thompson Lynch Thompson LLP
Chicago, IL 60602                             150 S. Wacker Drive, Suite 2600
Telephone: (312) 704-2172                     Chicago, IL 60606
Facsimile: (312) 372-7951                     T: (312) 445-4623
jmartin@sfgh.com                              F: (312) 896-5883
                                              jthompson@lynchthompson.com
THE LAW GROUP OF NORTHWEST
ARKANSAS LLP                                  Attorneys for Defendants Mar-Jac Poultry, Inc.,
                                              Mar-Jac Poultry MS, LLC, Mar-Jac Poultry AL,
Gary V. Weeks (admitted pro hac vice)         LLC, Mar-Jac AL/MS, Inc., Mar- Jac Poultry,
K.C. Dupps Tucker (admitted pro hac vice)     LLC, Mar-Jac Holdings, Inc.
Kristy E. Boehler (admitted pro hac vice)
1830 Shelby Lane
Fayetteville, AR 72704
Telephone: (479) 316-3760
gary.weeks@lawgroupnwa.com
kc.tucker@lawgroupnwa.com
kristy.boehler@lawgroupnwa.com

Attorneys for Defendants George’s, Inc. and
George’s Farms, Inc.




                                              11
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 12 of 15 PageID #:259307




DYKEMA GOSSET PLLC                               SHOOK HARDY & BACON LLP

By: /s/ Howard B. Iwrey                          By: /s/ Lynn H. Murray
Howard B. Iwrey                                  Lynn H. Murray
39577 Woodward Ave, Ste. 300                     111 S. Wacker Dr., Ste 4700
Bloomfield Hills, MI 48304                       Chicago IL 60606
Telephone: 248-203-0526                          Telephone: (312) 704-7700
Facsimile: 248-203-0763                          Facsimile: (312) 558-1195
hiwrey@dykema.com                                lhmurray@shb.com

Steven H. Gistenson                              Laurie A. Novion
10 South Wacker Drive, Ste. 2300                 2555 Grand Blvd.
Chicago, IL 60606                                Kansas City, MO 64108
Telephone: 312-627-2267                          Telephone: (816) 474-6550
Facsimile: 312-876-1155                          Facsimile: (816) 421-5547
sgistenson@dykema.com                            lnovion@shb.com

Cody D. Rockey                                   CONNER & WINTERS
2723 South State Street, Ste. 400
Ann Arbor, MI 48104                              John R. Elrod
Telephone: 734-214-7655                          Vicki Bronson (admitted pro hac vice)
Facsimile: 734-214-7696                          4375 N. Vantage Drive, Ste. 405
crockey@dykema.com                               Fayetteville, AR 72703
                                                 Telephone: (479) 582-5711
Dante A. Stella                                  jelrod@cwlaw.com
400 Renaissance Center                           vbronson@cwlaw.com
Detroit, MI 48243
Telephone: 313-568-6693                          Attorneys for Defendant Simmons Foods, Inc.
Facsimile: 313-568-6893                          and Simmons Prepared Foods Inc.
dstella@dykema.com

Attorneys for Defendants Amick Farms, LLC




                                            12
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 13 of 15 PageID #:259308




AXINN, VELTROP & HARKRIDER LLP                 HOGAN LOVELLS US LLP

By: /s/ Rachel J. Adcox                        By: /s/ William L. Monts III
Rachel J. Adcox (#1001488)                     William L. Monts III (admitted pro hac vice)
Daniel K. Oakes (admitted pro hac vice)        Justin W. Bernick (admitted pro hac vice)
Kenina J. Lee (admitted pro hac vice)          555 Thirteenth Street, N.W.
950 F Street NW, Ste 700                       Washington, D.C. 20004-1109
Telephone: (202) 912-4700                      Telephone: (202) 637-5910
Facsimile: (202) 912-4701                      Facsimile: (202) 637-5911
radcox@axinn.com                               william.monts@hoganlovells.com
doakes@axinn.com                               justin.bernick@hoganlovells.com
klee@axinn.com
                                               MILLER, CANFIELD, PADDOCK, AND
John M. Tanski (admitted pro hac vice)         STONE P.L.C.
Jarod G. Taylor (admitted pro hac vice)
90 State House Square                          Jacob D. Koering
Hartford, CT 06103                             225 West Washington Street, Ste 2600
Telephone: (860) 275-8100                      Chicago, Illinois 60606
Facsimile: (860) 275-8101                      Telephone: (312) 460-4272
jtanski@axinn.com                              Facsimile: (312) 460-4201
jtaylor@axinn.com                              koering@millercanfield.com

Nicholas E.O. Gaglio (admitted pro hac vice)   Attorneys for Defendant Agri Stats, Inc.
114 West 47th Street
New York, NY 10036
Telephone: (212) 728-2200
Facsimile: (212) 261-5654
ngaglio@axinn.com

LIPE LYONS MURPHY NAHRSTADT &
PONTIKIS, LTD.

Jordan M. Tank
230 West Monroe, Street, Ste 2260
Chicago, IL 60606
Telephone: (312) 702-0586
Facsimile: (312) 726-2273
jmt@lipelyons.com

Attorneys for Defendants Tyson Foods, Inc.,
Tyson Chicken, Inc., Tyson Breeders, Inc.,
Tyson Poultry, Inc.




                                               13
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 14 of 15 PageID #:259309




 JOSEPH D. CARNEY & ASSOCIATES LLC                 EVERSHEDS SUTHERLAND (US) LLP

 By: /s/ Joseph D. Carney                          By: /s/ James R. McGibbon
 Joseph D. Carney (admitted pro hac vice)          James R. McGibbon (admitted pro hac vice)
 Douglas G. Walters                                Patricia A. Gorham (admitted pro hac vice)
 Jamie Krafcik                                     Peter M. Szeremeta (admitted pro hac vice)
 Telephone: 440-249-0860                           Kaitlin A. Carreno (admitted pro hac vice)
 Facsimile: 866-270-1221                           999 Peachtree Street, N.E., Ste 2300
 jdc@jdcarney.com                                  Atlanta, Georgia 30309-3996
 ca2@jdcarney.com                                  Telephone: (404) 853-8000
 ca@jdcarney.com                                   Facsimile: (404) 853-8806
 case@jdcarney.com                                 jimmcgibbon@eversheds-sutherland.com
                                                   patriciagorham@eversheds-sutherland.com
 Office Address:                                   peterszeremeta@eversheds-sutherland.com
 139 Crocker Park Boulevard, Ste. 400              katilincarreno@eversheds-sutherland.com
 Westlake, OH 44145
                                                   SMITHAMUNDSEN LLC
 Mailing Address:
 1540 Peach Drive                Clay H. Phillips
 Avon, OH 44011                  150 N. Michigan Avenue, Ste 3300
                                 Chicago, Illinois 60601
 MILLER SHAKMAN LEVINE & FELDMAN Telephone: (312) 894-3200
 LLP                             Facsimile: (312) 997-1828
                                 cphillips@salawus.com
 Thomas M. Staunton
 Daniel M. Feeney                Attorneys for Defendants Harrison Poultry, Inc.
 180 North LaSalle Suite 3600
 Chicago, IL 60601
 Telephone: 312-263-3700
 tstaunton@millershakman.com
 dfeeney@millershakman.com

 D. KLAR LAW

 Deborah A. Klar (admitted pro hac vice)
 Deborah A. Klar, Esq.
 2934 1/2 Beverly Glen Circle, Suite 761
 Bel Air, CA 90077
 Telephone: 310-858-9500
 dklar@dklarlaw.com

 Attorneys for Defendants Case Foods, Inc., Case
 Farms, LLC, and Case Farms Processing, Inc.




                                             14
Case: 1:16-cv-08637 Document #: 3745 Filed: 08/06/20 Page 15 of 15 PageID #:259310




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, a true and correct copy of the foregoing

document was electronically filed with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to all counsel of record.


                                                   /s/ Daniel E. Laytin, P.C.
                                                   Daniel E. Laytin, P.C.




                                                  15
